20-01188-jlg
       Case  Doc 1-35 Filed 06/20/20
        Case1:12-mc-00032-LAP
             1:12-cv-03662-UA  DocumentEntered
                                Document       06/20/20
                                         31 Filed
                                              Filed     21:15:49
                                                   05/08/12
                                                    02/01/12 Page  Doc
                                                              Page11ofof1128 SDNY
                           Trasnfer Order Pg 1 of 1
